J-S05037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ALPHONSO WILLIAMS,                         :
                                               :
                       Appellant               :      No. 1230 MDA 2019

         Appeal from the Judgment of Sentence Entered June 21, 2019
               in the Court of Common Pleas of Dauphin County
             Criminal Division at No(s): CP-22-CR-0004668-2018

BEFORE: SHOGAN, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                              FILED APRIL 17, 2020

        Alphonso Williams (“Williams”) appeals from the judgment of sentence

entered following his conviction of escape.1 We affirm.

        In its Opinion, the trial court summarized the facts underlying the

instant appeal as follows:

        Lester Smith [(“Smith”)], a shift supervisor at [] Keystone
        Correctional Services [(“Keystone”)], testified that Keystone is a
        secured facility that serves as “a halfway house and work release
        center.” Residents of Keystone are “getting released from jail and
        they come there on parole, or else they come back…. They’re
        brought back from [a] parole violation. So[,] they stay with us
        until parole sees them, and then they get a home plan and go
        back out.” The doors are locked[,] and the property is surrounded
        by fences with barbed wire.

              On June 8, 2018, [Williams], a resident at Keystone, was
        out on a job search. When he returned to the facility, [] Smith
        was instructed to strip search [Williams] due to a suspected drug
        offense. During the search, [] Smith found two bags of synthetic
____________________________________________


1   See 18 Pa.C.S.A. § 5121.
J-S05037-20


      marijuana in [Williams’s] underwear. [Williams] was then given
      a urine test and tested positive for synthetic [marijuana]. The
      facility director was notified, as was the Pennsylvania State Police.
      [] Smith testified that [Williams] returned to the housing unit
      [but], after a formal count of residents was conducted, it was
      determined that [Williams] was missing. [] Smith was able to
      view Keystone surveillance footage and observed [Williams] going
      over the fence with a sheet on top of the barbed wire.

Trial Court Opinion, 10/31/19, at 1-2 (citations omitted; paragraph break

added). Williams was apprehended on August 4, 2018.

      Following a bench trial, the trial court convicted Williams of escape. The

trial court subsequently sentenced Williams to one to three years in prison,

plus fines and costs.       Thereafter, Williams filed the instant timely appeal,

followed by a court-ordered Pa.R.A.P. 1925(b) Concise Statement of matters

complained of on appeal.

      Williams presents the following issue for our review:

      Whether the evidence was insufficient to prove [Williams] guilty
      of escape[,] when the Commonwealth’s witness testified that
      Keystone Correctional Facility houses individuals who are released
      from jail and paroled[,] and failed to provide evidence to refute
      that he was on parole status at Keystone Correctional Facility?

Brief for Appellant at 4.

      Williams claims that the evidence is insufficient to sustain his conviction

of escape.     See id. at 11.           Specifically, Williams argues that the

Commonwealth presented no evidence regarding his “resident status” at

Keystone. Id. According to Williams, the Commonwealth failed to present

evidence that he was at Keystone “for one of the reasons delineated for official

detention under [18 Pa.C.S.A.] § 5121(e)[,] nor was testimony presented that

                                        -2-
J-S05037-20


he was committed to Keystone under any court order.” Brief for Appellant at

11-12. Further, Williams argues that there was no evidence that his status

was anything other than a “parolee.” Id. at 12.

      In its Opinion, the trial court addressed Williams’s claim and concluded

that it lacks merit. See Trial Court Opinion, 10/31/19, at 3-7. We agree with

the sound reasoning of the trial court, as set forth in its Opinion, and affirm

on this basis as to Williams’s claim. See id. We additionally observe the

following.

      In Commonwealth v. Davis, 852 A.2d 392 (Pa. Super. 2004), this

Court addressed a similar issue. The defendant in Davis claimed that he had

been paroled, and was therefore no longer subject to “official detention,” as

defined by the escape statute. Id. at 396.    In considering whether the

defendant remained in “official detention,” this Court opined that “the term

‘prerelease’ essentially translates into ‘prior to release’ and begs the question,

prior to release on what? Given that the provisions for ‘prerelease programs’

are found in the provisions for parole, it logically follows that the term

‘prerelease program’ refers to a program that predates release on parole.”
Id. at 396.

      In Commonwealth v. Scott, 967 A.2d 995 (Pa. Super. 2009), this

Court applied Davis in addressing a similar claim. The defendant in Scott

was on “prerelease.” Id. at 998.  Id.   However, the defendant was not

required to serve a minimum period in the prerelease program. Id. at 999.


                                      -3-
J-S05037-20


The defendant argued that the evidence had failed to establish that he was in

“official detention,” as he was on parole at the time he left the facility. Id. at

998.    The defendant’s argument was based upon his receipt of a letter

indicating his parole status, “and the apparent presumption that [the]

issuance of the letter commenced his release on parole.” Id. at 998. The

defendant argued, in the alternative, that, even assuming he was not yet

paroled, the Commonwealth’s evidence failed to establish that he remained in

official detention. Id. The defendant relied upon Davis as supporting this

proposition. See id.

       This Court rejected the defendant’s assertions: “Unfortunately, the

authority upon which [the defendant] relies does not establish that his parole

commenced before he left [the facility,] or that the Commonwealth is

compelled to disprove his assertion that parole had been granted.” Id.

       [T]he record verifies only that [the defendant] was serving a
       period of prerelease when he absconded from Kintock Broad,[2]
       not that he was on parole. Commonwealth witness Roberta
       Albany, a [Department of Corrections (“DOC”)] records custodian,
       testified that she was familiar with the letter [the defendant] had
       received from the [Pennsylvania] Board of Probation and Parole.
       She also testified, however, that [the defendant’s] parole
       remained to be confirmed before a DOC public hearing officer[,]
       who would issue a release order following [the defendant’s]
       agreement to the terms of the probation[,] and that the order
       would then be included in [the defendant’s] DOC file. Id. [The
       defendant] never attended a DOC hearing and no release order
       [was] ever issued for his parole. Id. Accordingly, his “prerelease”
       status remained unchanged and he continued in “official
____________________________________________


2 Kintock Broad was a Community Correction Center then in operation in
Philadelphia. See id. at 997.


                                           -4-
J-S05037-20


      detention” while at Kintock Broad. As the trial court recognized,
      [the defendant] was not on parole and, consequently, was
      properly subject to a charge of [e]scape upon leaving the Kintock
      facility. As [the defendant] does not dispute his conduct in leaving
      the facility without authorization, we find the evidence legally
      sufficient to sustain his conviction for [e]scape….
Id. (emphasis added).

      Thus, in Davis and Scott, the use of the term “parole” was not

dispositive of the defendant’s status for purposes of the escape statute.

Rather, the Court looked to whether the defendant was in “confinement” or

“official detention.” See Davis, 852 A.2d at 396; Scott, 967 A.2d at 998-99.

      Here, the evidence established that Williams was confined in a secure

facility. See N.T., 6/21/19, at 9 (wherein Smith testified that the facility was

a secured facility where the “doors are locked[,] and the property is

surrounded by fences with barbed wire”).         Further, as defense counsel

conceded to the trial court, Williams would need a “home plan … before he

[could] be officially released out onto the street.”      N.T., 6/21/19, at 27

(emphasis added). Thus, the evidence established that Williams had not yet

been “released” from “official detention.” See id. Therefore, based upon the

analysis set forth in the trial court’s Opinion, and our review set forth above,

we conclude that the evidence is sufficient to sustain Williams’s conviction of

escape.


      Judgment of sentence affirmed.




                                     -5-
J-S05037-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/17/2020




                          -6-